UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 24, 2012 Kirby Corporation (Exact name of registrant as specified in its charter) Nevada 1-7615 74-1884980 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 55 Waugh Drive, Suite 1000 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 435-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Kirby held its Annual Meeting of Stockholders on April 24, 2012, at which the stockholders voted on the following matters: 1.Bob G. Gower, Monte J. Miller and Joseph H. Pyne were elected Class II directors of Kirby to serve until the 2015 Annual Meeting of Stockholders by the following vote: For Against Abstain Broker Non-Votes Bob G. Gower Monte J. Miller Joseph H. Pyne 2.Amendments to Kirby’s 2005 Stock and Incentive Plan were approved by the following vote: For Against Abstain Broker non-votes 3.Amendment to Kirby’s 2000 Nonemployee Director Stock Plan was approved by the following vote: For Against Abstain Broker non-votes 4.The Audit Committee’s selection of KPMG as Kirby’s independent registered public accounting firm for 2012 was ratified by the following vote: For Against Abstain 5.Advisory vote on the approval of the compensation of Kirby’s named executive officers: For Against Abstain Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KIRBY CORPORATION (Registrant) By: /s/ David W. Grzebinski David W. Grzebinski Executive Vice President and Chief Financial Officer Dated:April 26, 2012
